                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                       CASEY & BARNETT, LLC                      ELECTRONICALLY FILED
                                           ATTORNEYS AT LAW                      DOC #:
                                         305 Broadway, Ste 1202                  DATE FILED: 01/28/2020
                                         New York, New York 10007
 MARTIN F. CASEY*                         Telephone: (212) 286-0225       NEW JERSEY OFFICE
 GREGORY G. BARNETT**                     Facsimile: (212) 286-0261       Casey & Barnett, LLP
 CHRISTOPHER M. SCHIERLOH                                                 154 South Livingston Ave, Ste 106
                                           Web: www.caseybarnett.com      Livingston, New Jersey 07039
 JAMES P. KRAUZLIS*

 *   Admitted in NY and NJ                                                mfc@caseybarnett.com
 ** Admitted in NY, NJ, La and Oh                                         Direct: 646-362-8919

                                             January 27, 2020

                                                  Via ECF

Honorable Lorna G. Schoefield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                    Re:      Wolfes & von Etzdorf Assecuranzburea OHG, et al.
                             v. MSC Mediterranean Shipping Co. S.A.
                             20 cv 00504 (LGS)
                             Our Ref: 289-149

Dear Honorable Judge:

We represent the plaintiff in the referenced matter. We note that the Court has scheduled the
initial Rule 16 Conference for March 12, 2020 at 10:40 am pursuant to the Court’s Order dated
January 24, 2020.

The undersigned will be out of the office the week of March 9, 2020. Counsel for defendant has
not yet appeared in this matter. In accordance with the foregoing, we respectfully request that the
initial conference be scheduled to a later date.

                                                   Respectfully submitted,
                                                   CASEY & BARNETT, LLC


                                                   Martin F. Casey
MFC:cs


 Application GRANTED. The initial pretrial conference, scheduled for March 12, 2020, is
 adjourned to March 19, 2020, at 10:40 a.m.

 Dated: January 28, 2020
        New York, New York
